UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 17, 2013 (Date of earliest event reported) GEOGLOBAL RESOURCES INC. (Exact name of Registrant as specified in its Charter) Delaware (State or other jurisdiction of incorporation or organization) 1-32158 (Commission File Number) 33-0464753 (I.R.S. Employer Identification No.) 200, 625 – 4th Avenue SW Calgary, Alberta, CanadaT2P 0K2 (Address of principal executive offices) Telephone Number (403) 777-9250 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On April 17, 2013, GeoGlobal Resources (Canada) Inc. issued a press release announcing that the Company has not filed with the U.S. and Canadian Regulatory authorities its audited consolidated financial statements for the year ended December 31, 2012 due to insufficient funding. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated by reference. Item 9.01.Financial Statements and Exhibits. Exhibit 99.1 Press Release dated April 17, 2013. SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:April 17, 2013 GEOGLOBAL RESOURCES INC. (Registrant) /s/ Paul Miller Paul Miller President & CEO EXHIBIT INDEX Exhibit Number Description Press Release datedApril 17, 2013
